Drawings
The drawings, including the replacement drawings filed February 25, 2021, are objected to because:
The drawings should include views depicting each of the housing 1a and 4a separate and alone from the other because the demarcation between the so-called gearbox housing 1a and motor housing 4a is imperceptible.  In the drawings there are axially directed screws 7 on the right side of the views supposedly connecting these two housing together, but on the left side, a radially directed screw 8 also supposedly joins the housings. 
The drawings show the gearbox 1 on the right side of the drawings, but the gearbox housing 1a is indicated on the left side of the drawings with the motor 4 (see Figs. 2 & 4).
In the reply filed February 25, 2021, applicant argues the drawing objections are overcome by cross hatching and a reference numeral 1a added to the left side of Fig. 4.  However, at best, such features only confuse matters more so.  The gearbox housing 1a houses the gearbox shaft 6, and the gearbox shaft 6 is on the right side of the drawings.  Thus gearbox housing 1a must also be on the right side of the drawings, in spite of the two instances  reference numeral 1a on the left side of Fig. 4 and one instance of reference numeral 1a on the left side of Fig. 2.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
Claims 1-4, 6-12, 14 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites the limitation, “the socket being configured to  . . . slide in a direction of [the} gearbox”.  However, the socket 9 is disclosed in the specification and shown in the drawings as directed radially, not axially (i.e. the direction of the gearbox 1).  There is no working example of a socket configured to slide in the direction of the  gearbox.  
In the reply filed February 25, 2021, applicant argues this rejection has been overcome by including reference numeral 1a on the left side of Fig. 4.  However, as noted in the drawing objections above, that change only serves to confuse matters more so.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679